Citation Nr: 1200614	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 


FINDING OF FACT

The Veteran's left wrist disability did not have onset in service and was not caused or aggravated by the Veteran's active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

In his June 2007 claim, the Veteran has asserted that he injured his left wrist in service when a hatch accidently slammed closed on his wrist.  According to the Veteran's statements, his wrist was placed in a cast and he was assigned light duty.  

The Veteran's service treatment records are negative for any complaints of or treatment for a left wrist injury.  At his separation examination, the Veteran's upper extremities were normal, no current wrist disability was observed, and no past injuries were noted.  

While in his substantive appeal the Veteran reported ongoing problems with his left wrist which he treated with over-the-counter medications, the earliest evidence of a left wrist disability post-service is in 2001, almost four decades after separation from service.  Treatment records from Dr. N.C. show that in October 2001, the Veteran complained of radiating pain into the left forearm with numbness and tingling of the fingers, which he attributed to a traumatic blow to the left elbow in August 2001, many years after service, providing factual evidence against his own claim.  

The Veteran was referred to Dr. S.S., an orthopaedic specialist, for evaluation of his left upper extremity.  In a November 2001 letter, Dr. S.S. reported that electrical studies demonstrated mild carpal tunnel syndrome.  The Veteran also reported increasing pain in his left wrist, which he related back to the injury to his elbow.  Dr. S.S. noted that the Veteran had severe degenerative arthritic changes of the left wrist, with restricted motion and subjective weakness.  He stated that this "obviously was not just precipitated by the injury to his elbow, although he may have somehow aggravated his arthritis."  

A February 2004 letter from Dr. P.H., another orthopaedic specialist, notes continuing complaints of left wrist pain, with progression of the Veteran's left wrist arthritis.  

Significantly, the only past injury noted by any of these physicians is the Veteran's August 2001 injury to the left elbow.  Prior to filing his claim for VA benefits, there is no evidence the Veteran ever reported an in-service injury to his left wrist, providing highly probative evidence against his own claim.  

In February 2008 (after the Veteran's claim had been denied by the RO), the Veteran submitted a letter from his primary care physician, Dr. N.C., who stated that the Veteran had described an injury to his left wrist in service and that he believed it was more probable than not that the Veteran's current left wrist problems were related to this alleged in-service injury.  

Based on all the above evidence, the Board finds that entitlement to service connection for a left wrist disability is not warranted on a factual basis. 

The Veteran's service treatment records do not show any evidence the left wrist injury described by the Veteran nor is there any evidence of a left wrist disability for more than thirty five years after separation from service.  The only evidence that the Veteran's current left wrist disability is related to service is the Veteran's own testimony, which the Board finds to lack credibility.  

While the Board is often prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous medical records, silence in a medical record can sometimes be relied upon as contradictory evidence; specifically, the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  The Board makes both findings in this case.   

Here, the Board finds that the Veteran's service treatment records are complete.  Both enlistment and separation physicals are present, as well as dental records, notes documenting periodic examinations and treatment, such as chest x-rays and treatment for knee pain, and documents related to the reimbursement of emergency medical expenses.  The Veteran has presented no evidence to support a finding that any service treatment records have been lost.

Additionally, the Board finds that if the Veteran had injured his wrist, as he claims, this injury would be documented in the Veteran's service treatment records.  The Veteran's service treatment records document relatively minor complaints, such as a September 1963 note documenting complaints of bilateral knee pain.  This note was made while the Veteran was aboard the USS Braine, the same ship he claims to have been serving on when he injured his wrist in service.  Accordingly, the Board finds that a more serious injury, one that required a cast and assignment to light duty, would also be documented.  

Furthermore, the Board's determination that the Veteran is not credible is not based solely on the absence of any documented injury in his service treatment records, which is only a small part of the evidence against this claim.  The Board also finds it telling that the Veteran apparently never reported his alleged in-service left wrist injury to any of his treating physicians until after his claim for service connection was denied.  Treatment records from 2001 through 2004 show treatment for left wrist pain and arthritis, but make no mention of an in-service injury, only a 2001 injury to the left elbow.  If, as the Veteran has claimed, he has had increasing problems with his left wrist since service, the Board would expect him to report this to the doctors treating him.  

For the above reasons, the Board finds that the Veteran's report of an in-service injury is not credible.  As Dr. N.C.'s February 2008 opinion appears to based solely on the Veteran's reported medical history, a report the Board finds unreliable, his opinion has minimal probative value.  

Other than the Veteran's reported in service injury, there is no evidence linking the Veteran's current left wrist disability to service.  Accordingly, entitlement to service connection for a left wrist disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2007.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records and the Veteran has submitted private medical records.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  

Here, as the Board finds that the Veteran's account of an in-service injury is not credible and as there is no other evidence even suggesting a connection between the Veteran's current left wrist disability and his active service, referral for a VA medical examination and opinion is not required.  

Simply stated, that is not only no credible evidence establishing that an event, injury, or disease occurred in service, but highly probative evidence against such a finding.  Part two of the test under 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is not met in this case.   

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


